        Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and
 COMMONWEALTH OF VIRGINIA,

                       Plaintiffs,               Case No. 1:20-cv-00706-DLC

        v.

 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC

                       Defendants.


MARTIN SHKRELI’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
              MOTION TO STRIKE CERTAIN DEFENSES


Christopher H. Casey, Esq. (pro hac vice)                Edward T. Kang
A.J. Rudowitz, Esq. (pro hac vice)                       Kandis L. Kovalsky
DUANE MORRIS LLP                                         KANG, HAGGERTY &
30 South 17th Street                                     FETBROYT LLC
Philadelphia, PA 19103-4196                              123 S. Broad St. #1670
Telephone: (215) 979-1155/1974                           Philadelphia, PA 19109
Fax: (215) 689-2194                                      Tel: (215) 525-5852/1993
chcasey@duanemorris.com                                  Fax: (215) 525-5860
ajrudowitz@duanemorris.com                               ekang@khflaw.com
                                                         kkovalsky@khflaw.com



                             Counsel for Defendant Martin Shkreli
         Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 2 of 7




I.     INTRODUCTION

       Plaintiffs move the Court to strike certain affirmative defenses asserted by Mr. Shkreli and

by Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG (collectively, “Vyera”). ECF No.

290. Plaintiffs have moved to strike three of Mr. Shkreli’s affirmative defenses, relating to (1)

Plaintiffs’ failure to allege an ongoing or imminent violation of law, (2) Mr. Shkreli’s lack of any

monopoly or market power, and (3) the absence of any evidence that Mr. Shkreli signed any of the

agreements at issue. This Court has held on numerous occasions that motions to strike affirmative

defenses under Federal Rule of Civil Procedure 12(f) are disfavored and are held to a strict standard

that requires the plaintiff to show that the defense cannot succeed and that the plaintiff is prejudiced

by the inclusion of the defense. Plaintiffs fail to carry their heavy burden to strike any of these

affirmative defenses, and thus the Court should deny Plaintiffs’ motion.

II.    ARGUMENT

       A.      Legal Standard

       Federal Rule of Civil Procedure 12(f) provides that “[o]n motion made by a party . . . [t]he

court may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter.” Fed. R. Civ. P. 12(f). This Court has held that a motion to strike affirmative

defenses is disfavored and held to a “stringent standard.” Lumos Tech. Co. v. JEDMED Instrument

Co., No. 16-cv-6939(DLC), 2017 U.S. Dist. LEXIS 54503, at *3 (S.D.N.Y. Apr. 10, 2017) (Cote,

J.). “[A] motion to strike affirmative defenses is generally not favored and ‘will not be granted

unless it appears to a certainty that plaintiffs would succeed despite any state of facts which could

be proved in support of the defense.’” Cty. Vanlines Inc. v. Experian Info. Sols., Inc., 205 F.R.D.

148, 152 (S.D.N.Y. 2002) (quoting LNC Investments Inc. v. First Fidelity Bank, 1997 U.S. Dist.

LEXIS 12858, No. 92 Civ. 7584, 1997 WL 528283, at *48 (S.D.N.Y. Aug. 27, 1997)).

       To prevail on a motion to strike, the moving party must satisfy each element of the
          Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 3 of 7




following three-part test:

        First, there may be no question of fact which might allow the defense to succeed. .
        . . Second, there may be no substantial question of law, a resolution of which could
        allow the defense to succeed. . . . Third, plaintiff must show that it is prejudiced by
        the inclusion of the defense.

Id. (quoting SEC v. Toomey, 866 F. Supp. 719, 722 (S.D.N.Y. 1992)). “[U]nless it is certain that

the plaintiff will prevail despite any possible state of facts, the motion to strike must fail.” Id.

Further, “a motion to strike ‘is not intended to furnish an opportunity for the determination of

disputed and substantial questions of law.’” Id. (quoting United Artists Assoc., Inc. v. NWL Corp.,

198 F. Supp. 953, 959 (S.D.N.Y. 1961)). And, finally, “absent a showing of prejudice, the motion

to strike must be denied.” Id. “A factually sufficient and legally valid defense should always be

allowed if timely filed even if it will prejudice the plaintiff by expanding the scope of the

litigation.” GEOMC Co., Ltd. v. Calmare Therapeutics Inc., 918 F.3d 92, 95-99 (2d Cir. 2019).

        B.       The Court Should Not Strike Mr. Shkreli’s Fourth Affirmative Defense1

        Plaintiffs move the Court to strike both Vyera’s and Mr. Shkreli’s Fourth Affirmative

Defense – that Plaintiffs fail to allege an ongoing or imminent violation of law. Mr. Shkreli’s

Fourth Affirmative Defense is identical to Vyera’s, i.e., “Plaintiffs’ claims are barred, in whole or

in part, because Plaintiffs have not alleged that Mr. Shkreli is presently engaged in ongoing

violations of law, as required by, inter alia, Section 13(b) of the Federal Trade Commission Act

and New York Executive Law Section 63(12), N.Y. Exec. Law § 63(12).” For all of the reasons

set forth in the Vyera Opposition Brief, Plaintiffs fail to carry their heavy burden to strike Mr.

Shkreli’s Fourth Affirmative Defense. In the alternative, should the Court grant Plaintiffs’ motion

to strike Mr. Shkreli’s Fourth Affirmative Defense, the Court should permit Mr. Shkreli leave to



1
  Mr. Shkreli fully incorporates the arguments set forth in Vyera’s Memorandum of Law in Opposition to Plaintiffs’
Motion to Strike (“Vyera Opposition Brief”), filed on this same day.

                                                        2
          Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 4 of 7




amend his Fourth Affirmative Defense.2

        C.       The Court Should Not Strike Mr. Shkreli’s Thirteenth and Fifteenth
                 Affirmative Defenses

        Plaintiffs have also moved the Court to strike Mr. Shkreli’s Thirteenth and Fifteenth

Affirmative Defenses. Mr. Shkreli’s Thirteenth Affirmative Defense is that “Plaintiffs’ claims are

barred, in whole or in part, because Mr. Shkreli did not enter into or sign any agreements with any

distributors, hospitals, other downstream purchasers, or any API suppliers.”                     Mr. Shkreli’s

Fifteenth Affirmative Defense is that “Plaintiffs’ claims are barred, in whole or in part, because

Mr. Shkreli, as an individual, does not possess any market power or monopoly power.” Plaintiffs

argue that the Court should strike these affirmative defenses because it rejected similar arguments

in denying Mr. Shkreli’s motion to dismiss. This argument fails for several reasons.

        First, although they argue that these defenses raise issues that the Court decided in ruling

on the motion to dismiss, Plaintiffs concede that Mr. Shkreli’s argument in his motion to dismiss

was that “Plaintiffs ‘must allege that they, as individuals, conspired with Vyera’s distributors or

suppliers for purposes of the plaintiffs’ § 1 claim, or that they, as individuals, possessed monopoly

power, for purposes of the plaintiffs’ § 2 claim.’” Plaintiffs’ Motion to Strike at p. 6 (quoting ECF

No. 229 at 36) (emphasis added). Mr. Shkreli’s Thirteenth and Fifteenth Affirmative Defenses do

not state that Plaintiffs failed to allege anything. Rather, those defenses state that Plaintiffs’ claims

are barred because Plaintiffs cannot prove facts that are necessary for their claims that Mr. Shkreli

entered into or signed the allegedly illegal agreements, and that he possessed monopoly power.

These are issues that were not presented to the Court in the motion to dismiss.




2
 Mr. Shkreli’s counsel had intended to offer to Plaintiffs the same compromise language for his Fourth Affirmative
Defense as Vyera offered (see Vyera Opposition Brief at Exh. A.) However, Plaintiffs immediately rejected Vyera’s
offer and filed the motion to strike.

                                                        3
         Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 5 of 7




       Second, Plaintiffs’ argument that the law of the case doctrine governs Mr. Shkreli’s

Thirteenth and Fifteenth Affirmative Defenses has no merit. The law of the case doctrine holds

that “when a court has ruled on an issue, that decision should generally be adhered to by that court

in subsequent stages of the same case.” United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir.

2002) (citation omitted). But again, Mr. Shkreli’s Thirteenth and Fifteenth Affirmative Defenses

do not re-raise issues that the Court has already ruled on. In deciding the motion to dismiss, the

Court considered the sufficiency of the allegations in the Amended Complaint—accepting the

allegations as true—and decided that it met the pleading standards. Mr. Shkreli’s affirmative

defenses, by contrast, raise entirely different issues, namely, whether Plaintiffs can prove that Mr.

Shkreli entered into or signed any of the allegedly illegal agreements, and whether he possessed

monopoly power. These are “question(s) of fact which might allow the defense(s) to succeed.”

Toomey, 866 F. Supp. at 722.

       Moreover, the law of the case doctrine “does not preclude th[e] [c]ourt from reconsidering

issues on summary judgment that have initially been raised in the context of a motion to dismiss.”

Nobel Ins. Co. v. City of New York, No. 00-CV-1328 KMK, 2006 WL 2848121, at *4 (S.D.N.Y.

Sept. 29, 2006). It is axiomatic that the standards a plaintiff must meet to proceed on its claims

change from the motion to dismiss stage to the summary judgment stage, and ultimately to the trial

stage. Accordingly, Plaintiffs’ argument that Mr. Shkreli should be estopped from raising defenses

similar to those raised at the motion to dismiss stage fails as a matter of law.

       Third, Plaintiffs’ prejudice argument is particularly weak. Because Mr. Shkreli’s

affirmative defenses were timely filed, they should be allowed even if they prejudice Plaintiffs by

expanding the scope of the litigation. GEOMC Co., Ltd. v. Calmare Therapeutics Inc., 918 F.3d

92, 95-99 (2d Cir. 2019). Plaintiffs’ claim that they are prejudiced because “[a]llowing [Mr.]



                                                  4
           Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 6 of 7




Shkreli (and [Mr.] Mulleady by reference) to maintain these defenses could lead to irrelevant

discovery and motion practice” is unsupported by the record.           Plaintiffs’ example of such

“irrelevant discovery”—“discovery into the specific signatories for Vyera’s hundreds of

distribution and purchase agreements”—is belied by Plaintiffs’ own discovery requests, which

seek broad discovery regarding all of the agreements between Vyera and its suppliers and

distributors. For example, Plaintiffs’ Document Request No. 2 to Vyera seeks “All documents

relating to the negotiation of any contract or contract amendment for the distribution of Daraprim

or Authorized Generic Daraprim.” See Plaintiffs’ First Set of Document Requests to Vyera,

attached hereto as Exhibit A. And Plaintiffs’ claim that these defenses would lead to “unnecessary

briefing on the appropriate standard for individual liability” is clearly an attempt to deny Mr.

Shkreli (and Mr. Mulleady by reference) the opportunity, at the appropriate time, to brief the issue

of whether Plaintiffs have proven facts to support their argument that Mr. Shkreli should be held

individually liable for the allegations in the Amended Complaint.             Such briefing is not

“unnecessary,” and clearly cannot constitute sufficient prejudice to support Plaintiffs’ motion to

strike.

          Therefore, Plaintiffs have failed to meet the “stringent standard” to strike Mr. Shkreli’s

Thirteenth and Fifteenth Affirmative Defenses. They have failed to show that: (1) Plaintiffs will

prevail despite any possible state of facts; (2) there exists no disputed and substantial questions of

law; and (3) Plaintiffs will suffer prejudice from the inclusion of these defenses.

III.      CONCLUSION

          For all these reasons, the Court should deny Plaintiffs’ Motion to Strike Certain of Mr.

Shkreli’s Affirmative Defenses.




                                                  5
        Case 1:20-cv-00706-DLC Document 294 Filed 10/21/20 Page 7 of 7




Dated: October 21, 2020             Respectfully submitted,

                              By:   /s/ Christopher H. Casey_______
                                    Christopher H. Casey, Esq. (admitted pro hac vice)
                                    A.J. Rudowitz, Esq. (admitted pro hac vice)
                                    DUANE MORRIS LLP
                                    30 South 17th Street
                                    Philadelphia, PA 19103-4196
                                    Telephone: (215) 979-1155/1974

                                    Edward T. Kang
                                    Kandis L. Kovalsky
                                    KANG, HAGGERTY & FETBROYT LLC
                                    123 S. Broad St. #1670
                                    Philadelphia, PA 19109
                                    Tel: (215) 525-5852/1993

                                    Attorneys for Defendant Martin Shkreli




                                       6
